Citation Nr: 1631545	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder.

3.  Entitlement to service connection for a heart disorder.

(The issues of the evaluation of posttraumatic stress disorder, entitlement to a total disability evaluation based on individual unemployability, and entitlement to special monthly compensation are addressed in a separate decision under a different docket number). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1983.  The Veteran received an Army Gold Recruiter Badge with a Third Sapphire Star as the result of his active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

In June 23, 2016, correspondences, the Veteran reported having financial hardship and impending eviction and requested his case be expedited pursuant to regulations allowing for advancement on the docket.  The Board hereby grants the Veteran's motion to advance the case on the docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

An April 1990 Board decision denied the claim of service connection for hypertension.  The August 2010 rating decision denied service connection for hypertension because the evidence submitted was not new and material.  The Board's review hereunder, includes review of whether the evidence submitted was new and material.  Thus, the issue is reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and entitlement to service connection for a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1990 decision, the Board denied the Veteran's appeal as to the claim of service connection for hypertension.  The Chairman of the Board did not order reconsideration.

2.  Evidence received since the April 1990 decision, i.e., VA medical records showing treatment for hypertension, relates to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 1990 Board decision that denied the claim of service connection for hypertension is final.  38 U.S.C.A. § 7104(a) (West 1988); 38 C.F.R. §§ 20.1100(a), 20.1104 (1989).

2.  Evidence received since the April 1990 Board decision is new and material and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the action taken herein below is fully favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In April 1990, the Board denied the Veteran's claim of service connection for hypertension.  As reconsideration was neither sought nor granted, the decision became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  The Board's denial was based on blood pressure readings in the service medical records, and post-service private and VA medical records.  These records were noted to show several instances where the Veteran's blood pressure was elevated.  The Board noted that the elevated readings were interspersed with many blood pressure readings which were well within normal limits.  The record also contained an April 1989 VA examination report in which the examiner concluded that hypertension was not present.  In sum, at the time of the April 1990 Board decision, the evidence did not establish an in-service disability or a current disability.

Since the time of the April 1990 Board decision, the Veteran has submitted evidence of a current disability.  For instance, VA treatment records dated November 2014 note that the Veteran was prescribed Lisinopril for blood pressure.  This evidence goes to cure a prior evidentiary defect, namely, a current disability.  Hence, this evidence is new and material.  Accordingly, reopening the claim is warranted.


ORDER

The application to reopen the claim of service connection for hypertension is granted.


REMAND

Remand is warranted to obtain records and schedule one or more VA examinations in the claims.  Specifically, at the Board hearing, the Veteran testified that the prior year he was treated for chest pains and was given an electrocardiogram (EKG) at the Castle Point Hospital in New York.  The Veteran also noted that he was scheduled for a cardiology appointment in New York, until he transferred to Salem, Virginia.  The records of the Castle Point VA treatment have not been associated with the claims file.  Remand is therefore necessary to obtain those records and any other outstanding VA and private treatment records related to the heart disorder and hypertension claims.  Depending on the evidence received after taking such action, a VA examination may be necessary.

With respect to hypertension, the Veteran claims that hypertension is, at least, secondary to his service-connected posttraumatic stress disorder (PTSD).  As no medical opinion has previously been obtained as to this theory of the claim, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  Associate with the claims file outstanding VA treatment records relevant to the hypertension and heart disorder claims.  These documents should include VA treatment records from the Hudson Valley Health Care System, particularly, the Castle Point facility.

3.  Then, schedule the Veteran for a VA examination in relation to his hypertension disorder.  The examination must be conducted by an appropriate medical professional.  After reviewing the claims file, the examiner should provide opinions as to the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the current hypertension disorder manifest or arose during service or is otherwise related to service.

b.  Whether it is at least as likely as not that the current hypertension disorder is: i) proximately due to; ii) the result of; iii) or aggravated by, the Veteran's service-connected PTSD.  

A rationale should be provided for all opinions.

4.  After completing the foregoing, the AOJ should conduct any additional development indicated by the newly acquired evidence, including providing a VA examination with respect to the heart disorder claim, if warranted.

5.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


